      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                          * * * * * * * * * * * * * * * * * * *

Damion Galloway,

                       Plaintiff,

       vs.                                               PRETRIAL CONFERENCE NOTICE
                                                                AND ORDER

Capital One Bank (USA), N.A.,

                       Defendant.                            Court File No. 19-cv-810 (PAM/LIB)

                          * * * * * * * * * * * * * * * * * * *

                                    NOTICE TO COUNSEL

        Counsel should be aware and anticipate that the method to be used for the resolution
of MOST discovery issue disputes and all other non-dispositive motions is presumed to be by
“formal” motion practice. See, Local Rule 7.1(a-b) - Civil Motion Practice - of the Local Rules
for the District Court of Minnesota.1

        Counsel should also be aware and anticipate that Pretrial Conferences, “formal”
motion practice, any other matter that needs to be conducted in open Court upon the record,
and Settlement Conferences will all be scheduled for and take place in the Federal Courthouse
for the Division where the case is venued except that all 3rd and 4th Division case proceedings
will be held at the Federal Courthouse in St. Paul, Minnesota, unless otherwise notified.

                                       ***********

       In accordance with the provisions of Rules 16 and 26 of the Federal Rules of Civil Procedure,

in conformity with the Civil Justice Reform Act Implementation Plan for the District of Minnesota,

which was adopted by Order dated August 23, 1993, and pursuant to the Electronic Case Filing



1
 Informal procedures for the resolution of discovery disputes may be considered, but only with prior
permission of the Court, and not pursuant to any ex parte requests.
       CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 2 of 13




Procedures for the District of Minnesota/Civil authorized by Order dated May 13, 2004, a Pretrial

Conference2 in this matter is set for 2:30 p.m., on Tuesday, April 30, 2019, before United States

Magistrate Judge Leo I. Brisbois, in Courtroom 3, Gerald W. Heaney Federal Building and U.S.

Courthouse, 515 W. First St., Duluth Minnesota. In order to facilitate matters, it is --

       ORDERED:

       1.      Unless otherwise directed, in accordance with Rule 26(f), Federal Rules of Civil

Procedure, counsel for the parties shall meet and confer for direct talks (e-mail and letter exchanges

will not be considered direct talks) no later than fourteen (14) days prior to the date of the Pretrial

Conference for the purpose of:

                       a.      Preparing an agenda of matters to be discussed at the

               Pretrial Conference.

                       b.      Preparing a joint proposed Pretrial Schedule for the

               case that shall include a plan for discovery setting forth specific

               parameters for anticipated discovery, including the number of

               depositions, the volume of documents expected to be produced, the

               volume of written discovery, and the extent of expert discovery.

                       c.      Preparing a joint plan to control excessive litigation

               costs and delays. Such a plan shall include such matters as focusing



2
 The Pretrial Conference requires the personal appearance of at least one attorney of record for each
party. Other counsel of record for a party may participate by conference call, if they desire and if
conference call technologies are available to the Court.

                                                 -2-
CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 3 of 13




      the initial discovery on preliminary issues that might be case

      dispositive, instituting document control and retrieval mechanisms to

      contain costs, stipulating to facts to eliminate unnecessary discovery,

      adopting procedures for orderly discovery, and scheduling alternating

      periods for party discovery and any other matters counsel may agree

      upon to control excessive litigation costs and delays. The parties

      should also consider whether electronic discovery will be a significant

      part of pretrial discovery and discuss a plan or protocol for electronic

      discovery which will control costs for all parties. The parties are

      directed to the Court’s Electronic Discovery Guide as a resource to

      aid   their   discussions.      The    Guide     can   be   found    at

      http://www.mnd.uscourts.gov/FORMS/Clerks_Office/eDiscovery-

      Guide.pdf.

              d.      Preparing a proposed schedule to submit to the

      Magistrate Judge for the Pretrial Conference which sets forth

      suggested time periods for fact discovery, for the joinder of parties

      and for expert discovery; cut-off dates for both nondispositive and

      dispositive Motions; and a trial readiness date.

              e.      Considering whether or not they will consent to trial

      by the Magistrate Judge. If consent is given, specify preferred date

      certain for trial setting. [Date is subject to confirmation by the

                                       -3-
       CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 4 of 13




                Magistrate Judge's Courtroom Deputy.] Consent by the parties to

                trial by the Magistrate Judge may also be given at a future time as

                well.

Counsel's attention is drawn to the attached Pretrial Scheduling Order template form which

is to be used in preparing and submitting the Proposed Pretrial Scheduling Order. The

Proposed Pretrial Scheduling Order is not to be filed on CM/ECF, but it shall be submitted

d irectl y   to    Magi s trate      Judge      Leo     I.    Brisbois      at    e-mail       addres s :

brisbois_chambers@mnd.uscourts.gov.

        2.      After counsel have met and conferred on the matters set forth above, they will file and

submit a Joint Rule 26(f) Report (see Local Rule approved forms) setting forth each of the matters

agreed upon at least three (3) business days prior to the Pretrial Conference. To the extent that

counsel cannot agree upon any of the items set forth in Paragraph 1 above, then within the Joint Rule

26(f) Report, each party shall submit its own proposal for each item of disagreement for review by

the Magistrate Judge. The Joint Rule 26(f) Report shall be filed on CM/ECF and a courtesy copy

submitted     directly   to   Magistrate      Judge     Leo   I.   Brisbois      at   e-mail    address:

brisbois_chambers@mnd.uscourts.gov.

        3.      In addition to the foregoing, at least three (3) business days prior to the Pretrial

Conference, the Defendant(s) shall advise the Plaintiff(s) of any applicable insurance coverage and

the limits of the same, and, if the Plaintiff has placed a medical condition, physical or mental, into

controversy, then the Plaintiff shall provide a listing of all pertinent treating physicians, if any, and

duly executed Medical Authorizations. See, O’Sullivan v. State of Minnesota, 176 F.R.D. 325 (D.

                                                  -4-
      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 5 of 13




Minn. 1997). Each party shall also file on CM/ECF, by no later than three (3) business days prior

to the Pretrial Conference, a concise Statement of the Case setting forth that party’s:

                       a.      version of the facts of the case;

                       b.      a listing of particularized facts which support the

               claimed liability or defenses, including any applicable statutes as

               identified by number; and

                       c.      an itemization and explanation of any claimed

               damages.

This Statement of the Case is to be signed by counsel and filed on CM/ECF pursuant to the

Electronic Case Filing Procedures of the District of Minnesota and served on opposing counsel.

       4.      In addition, subjects contemplated by Rule 16(c), Federal Rules of Civil Procedure,

will be discussed as part of the 26(f) meet and confer. Without limiting the generality of the

foregoing, in advance of the Pretrial Conference the parties should consider:

                       a.      Limitations and restrictions on expert testimony;

                       b.      The appropriateness and timing of Summary

               Judgment;

                       c.      The control and scheduling of discovery;

                       d.      Resort to alternative dispute resolution techniques;

                       e.      Reasonable limits on the time allowed for presenting

               evidence at trial; and



                                                -5-
      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 6 of 13




                      f.      Counsel are expressly directed to seriously discuss

               settlement at the time of the 26(f) “meet and confer.” The results

               of that discussion shall be reported to the Court at the time of the

               initial Pretrial Conference, and EACH ATTORNEY SHALL

               SUBMIT AT LEAST THREE (3) BUSINESS DAYS PRIOR TO

               THE     SCHEDULED            PRETRIAL        CONFERENCE            A

               CONFIDENTIAL LETTER PROVIDING THAT PARTY’S

               CONFIDENTIAL ASSESSMENT AS TO WHEN PRIMARILY

               NECESSARY DISCOVERY MIGHT BE DONE SO AS TO

               SUGGEST WHAT AN OPTIMAL TIME WOULD BE FOR A

               SETTLEMENT CONFERENCE SO THAT SETTLEMENT

               EFFORTS WOULD BE MOST FRUITFUL. This confidential

               letter shall be submitted directly to Magistrate Judge Leo I.

               B r i s b o i s        a t      e - m a i l       a d d r e s s :

               brisbois_chambers@mnd.uscourts.gov.

       5.      Following the Pretrial Conference, an Order establishing a schedule for all Pretrial

proceedings, and such other matters as contemplated by Rule 16, shall be entered by the Court.

       6.      This Pretrial Conference will not be continued pursuant to an independent Stipulation

or agreement of counsel or by an informal unilateral application by a party. A continuance may be

granted only by this Court and only for good cause shown. However, the right to act upon a request



                                               -6-
      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 7 of 13




for a continuance of the Pretrial Conference, ex parte, if exigent circumstances so warrant, is

reserved to the Court.

       7.      Counsel's attention is specifically drawn to the provisions of Rule 16(f), Federal Rules

of Civil Procedure.



                                                       BY THE COURT:


DATED:      April 9, 2019                              s/Leo I. Brisbois
                                                       Leo I. Brisbois
                                                       U.S. MAGISTRATE JUDGE




                                                -7-
      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 8 of 13




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                          * * * * * * * * * * * * * * * * * * *

,

                       Plaintiff,

       vs.                                                    PRETRIAL SCHEDULING ORDER

,

                       Defendant.                             Court File No. -cv-    (PAM/LIB)

                           * * * * * * * * * * * * * * * * * *

       Pursuant to Pretrial Conference convened on ______________, 2019, and in accordance with

provisions of Rule 16, Federal Rules of Civil Procedure, and the Local Rules of this Court, to

administer the course of this litigation in a manner which promotes the interests of justice, economy

and judicial efficiency, the following Pretrial Schedule will govern these proceedings.1 The

Schedule may be modified only upon formal Motion and a showing of good cause as required

by Local Rules 7.1 and 16.3.

       Counsel shall also comply with the Electronic Case Filing Procedures For The District

of Minnesota, pursuant to Order Adopting Electronic Case Filing, dated May 13, 2004.

       THEREFORE, It is --

       ORDERED:



1
 Pursuant to the directive of the Honorable Paul A. Magnuson, all deadlines are to be the 1st day of
the month, even if the 1st falls on a weekend or Holiday.

                                                -8-
       CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 9 of 13




                                                  I.

       That all pre-discovery disclosures required by Rule 26(a)(1) shall be completed on or before

[INSERT DATE]. The period during which the parties must conduct all discovery (whether fact

or expert) shall terminate on [INSERT DATE].2 Disputes with regard to pre-discovery disclosures

or discovery shall be called immediately to the Court's attention by the making of an appropriate

Motion, and shall not be relied upon by any party as a justification for not adhering to this Pretrial

Scheduling Order. No further or additional discovery shall be permitted after the above date except

upon motion and by leave of the Court for good cause shown, and any independent Stipulations or

agreements between counsel which contravene the provisions of this Order will not be recognized.

However, upon agreement of counsel, or with leave of the Court, depositions in lieu of in-Court

testimony may be taken after the close of discovery.

                                                 II.

       That all Motions which seek to amend the pleadings or add parties must be filed and the

Hearing thereon completed on or before [INSERT DATE].3

                                                 III.

       That all other nondispositive Motions shall be filed and the Hearing thereon completed prior

to [INSERT DATE - this date should be 30 days after the discovery deadline], by calling


2
See, Local Rule 16.2(d)(3) of the United States District Court For the District of Minnesota Local
Rules.
3
 This deadline does not apply to motions to amend pleadings to assert a claim for punitive damages.
Motions which seek to assert claims for punitive damages must be filed and the Hearing thereon
completed prior to the discovery deadline in Paragraph I.

                                                -9-
      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 10 of 13




Victoria L. Miller at 218-529-3520, Courtroom Deputy for Magistrate Judge Leo I. Brisbois. All

nondispositive Motions shall be scheduled, filed and served in compliance with Local Rule 7.1(a)

and (b) and the Electronic Case Filing Procedures For The District of Minnesota. No discovery

Motion shall be heard unless the moving party complies with the requirements of Local Rule 37.1.

                                                 IV.

       A Settlement Conference pursuant to Local Rule 16.5(b) in the above-entitled matter is set

before Magistrate Judge Leo I. Brisbois [the DATE, TIME and LOCATION WILL BE

DETERMINED BY THE COURT], on __________________, 2019, at ______ a.m., in

[Courtroom No. 3, Gerald W. Heaney Federal Building and U.S. Courthouse, 515 W. First St.,

Duluth, Minnesota] [Courtroom No. 2, Edward J. Devitt Federal Building and U.S. Courthouse, 118

South Mill St., Fergus Falls, Minnesota] [Devitt Courtroom, Warren E. Burger Federal Building and

U.S. Courthouse, 316 N. Robert St., St. Paul, Minnesota]. A separate Notice of this Settlement

Conference shall be issued outlining the parties’ obligations for preparation and for appearance of

the Conference.

                                                  V.

       That no more than [INSERT NUMBER] Interrogatories (counted in accordance with Rule

33(a), Federal Rules of Civil Procedure), shall be served by any party. [If the parties have stipulated

to limitations on either the scope or number of discovery requests pursuant to Rule 34 and Rule 36,

the terms of such stipulation should be inserted here as well.].

                                                 VI.



                                                -10-
      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 11 of 13




       That no more than [INSERT NUMBER] depositions (excluding expert depositions) shall

be taken by any party without prior Order of the Court.

                                                VII.

       That within the foregoing period allotted for discovery, but no later than the dates set forth

below, the parties shall retain and disclose to opposing counsel all persons they intend to call as

expert witnesses at trial.4 Each party's disclosure shall identify each expert and state the subject

matter on which the expert is expected to testify. The disclosure shall be accompanied by a written

report prepared and signed by the expert witness.5 As required by Rule 26(a)(2)(B), Federal Rules

of Civil Procedure, the report shall contain:

               a.     The qualifications of the witness, including a list of all
               publications authored by the witness within the preceding 10 years;

               b.      The compensation to be paid for the study and testimony;

               c.      A listing of any other cases in which the witness has testified
               as an expert at trial or by deposition within the preceding four years;

               d.      A complete statement of all opinions to be expressed and the
               basis and reasons therefor;

               e.     The data or other information considered by the witness in
               forming the opinions; and

               f.     Any exhibits to be used as a summary of or support for the
               opinions.


4
 This includes any witnesses who were retained for purposes of conducting an examination pursuant
to Rule 35.
5
 If no written report is required by Rule 26(a)(2)(B), the disclosures shall still comply with Rule
26(a)(2)(C).

                                                -11-
      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 12 of 13




       The Plaintiff's disclosures shall be made on or before [INSERT DATE]. The Defendant's

disclosures shall be made on or before [INSERT DATE].

                                                VIII.

       That the parties [do] [do not] contemplate taking expert depositions. No more than

[INSERT NUMBER] experts may be deposed by any party without prior Order of the Court.

                                                 IX.

       That each party shall fully supplement all discovery responses according to Rule 26(e),

Federal Rules of Civil Procedure. Any evidence responsive to a discovery request which has not

been disclosed on or before the discovery cutoff or other dates established herein, except for good

cause shown, shall be excluded from evidence at trial.

                                                 X.

       That all dispositive Motions shall be served and filed on or before [INSERT DATE - this

date should be 30 days after the date for non-dispositive motions].6 All dispositive Motions shall

be scheduled, filed and served in compliance with the Order regarding dispositive motion practices

in cases assigned to District Judge Paul A. Magnuson by contacting his Courtroom Deputy, Jackie

Phipps at 651-848-1156. Counsel are given notice that six to eight weeks advance notice is

necessary to place a dispositive Motion on the calendar.




6
 The parties should attempt to schedule dispositive motions after all discovery has been completed
and to schedule all dispositive motions for the same hearing and should strive to avoid duplication
in their briefing. If the parties believe early or piecemeal dispositive motion practice is necessary,
they should seek permission of the District Judge.

                                               -12-
      CASE 0:19-cv-00810-PAM-LIB Document 6 Filed 04/09/19 Page 13 of 13




                                                 XI.

       That this case shall be ready for Trial on [INSERT DATE7 - this date should be two (2)

months after the date for dispositive Motions], or 30 days after the Court renders its Order on any

dispositive Motion (whichever is later), at which time the case will be placed on the Court's [Jury]

or [non-Jury] Trial calendar.     That the anticipated length of Trial is [INSERT NUMBER of

days/weeks].



                                                       BY THE COURT:

DATED:                                                 ___________________________
                                                       Leo I. Brisbois
                                                       U.S. MAGISTRATE JUDGE




7
 THIS DATE IS NOT A TRIAL SETTING DATE. The parties will be notified by the Calendar
Clerk of the assigned Judge to a case by way of a Notice of Trial as to when this case will be placed
on the Trial Calendar. The above date is merely a notice to all parties to consider the case ready for
trial as of this date. DO NOT PREPARE FOR TRIAL UNTIL NOTIFIED.

                                               -13-
